Simmons, C. J.
1. When in the trial of a criminal case the judge has charged fully on the subject of reasonable doubt as applied to the whole case, it is not error to refuse a request to give in charge the following, even if the same were sound: “ That in order to impeach a witness in this case by contradictory statements previously made, the jury must believe the testimony to *120that effect.by the impeaching witness to a moral and reasonable certainty and beyond a reasonable doubt, under the rules of reasonable doubts given by the court.”
Argued November 16,
Decided December 8, 1903.
Accusation of larceny from the house. Before Judge Sparks. City court of Brunswick. October, 17, 1903.
Frank H. Harris and Woodford Mabry, for plaintiff in error.
J. T. Colson, solicitor, contra.
2.. While the evidence was conflicting, it was sufficient to sustain the verdict, « and the judge did not err in refusing a new trial.

Judgment affirmed.


All the Justices concur.